UNITED STATES DISTRICT COURT                                                 SEP 1 3 2019
WESTERN DISTRICT OF NEW YORK
                                                                                 DISTRICT

UNITED STATES OF AMERICA,

                                                     DECISION AND ORDER
              V.

                                                     I:17-CR-00129EAW
RICHARD LUCAS,

                     Defendant.



       On May 28, 2019, Defendant Riehard Lueas("Defendant") was convieted by a jury of

the one-eount Indictment charging conspiracy to possess with intent to distribute and to

distribute cocaine, in violation of 21 U.S.C. § 846. (Dkt. 238). The Indictment included a

forfeiture allegation pursuant to 21 U.S.C. § 853(a)(1) and (2) seeking forfeiture of, among

other property, the sum of $33,490 U.S. currency seized by law enforcement from within a

hotel safe in a room registered to Defendant on May 15, 2017. (Dkt. 18 at 2). The parties

agreed to have the Court resolve the forfeiture allegations as opposed to submitting the issues

to the jury for a determination. See Fed. R. Crim. P. 32.2(b)(5).

       On August 5, 2019, the Government filed a motion pursuant to Fed. R. Crim. P.

32.2(b)(1) for a Preliminary Order of Forfeiture with respect to the $33,490 U.S. currency.

(Dkt. 255).' On August 26, 2019, Defendant responded in opposition to the motion. (Dkt.




'      The Government initially also sought forfeiture ofjewelry possessed by Defendant at
the time of his arrest, but it subsequently withdrew that request. (See Dkt. 258).



                                             - I -
257). The Government filed papers in reply on September 3,2019. (Dkt. 258). Neither party

requested a hearing pursuant to Fed. R. Crim. P. 32.2(b)(1)(B), and accordingly the matter

was deemed submitted by Text Order issued September 4, 2019. (Dkt. 259).

       The Government bears the burden to prove "the propriety of forfeiture by a

preponderance ofthe evidence." United States v. Nicolo,597 F. Supp.2d 342,345(W.D.N.Y.

2009);see also United States v. Gaskin,364 F.3d 438,461 (2d Cir. 2004)(criminal forfeiture

is part of the sentencing process and, therefore, as with other aspects of sentencing, "the

government need prove facts supporting forfeiture only by a preponderance ofthe evidence").

The Government may meet this burden "based on evidence already in the record ... and on

any additional evidence or information submitted by the parties and accepted by the court as

relevant and reliable." Fed. R. Crim. P. 32.2(b)(1)(B); see also United States v. Capoccia,

503 F.3d 103, 109-10(2d Cir. 2007)(forfeiture determination can be based both on evidence

presented at forfeiture hearing and evidence already in the trial record). Furthermore, the

traditional rules of evidence do not apply, and courts may consider hearsay and other

inadmissible evidence so long as it is sufficiently reliable. See Fed. R. Evid. 1101(d)(3)

(providing that that Rules of Evidence are inapplicable in sentencing proceedings); Nicolo,

597 F. Supp. 2d at 345 ("Deciding a motion for a preliminary order of forfeiture is part ofthe

sentencing process. As such, the rules ofevidence that must be followed in criminal trials do

not apply to this proceeding.").
       Here, the Government contends that the U.S. currency seized from the hotel room is

forfeitable under two different theories. First, the Government contends that pursuant to 21

U.S.C. § 853(a)(1), the funds are forfeitable as proceeds obtained as a result of the criminal

offense for which Defendant was convicted. Second,the Government contends that pursuant

to 21 U.S.C. § 853(a)(2), the funds are forfeitable as property used to facilitate commission

of the offense. In addition, the Government relies on the following rebuttable presumption:

       There is a rebuttable presumption at trial that any property ofa person convicted
       of a felony under this subchapter or subchapter II is subject to forfeiture under
       this section if the United States establishes by a preponderance of the evidence
       that—
             (1)such property was acquired by such person during the period of the
       violation of this subchapter or subchapter II or within a reasonable time after
       such period; and
             (2)there was no likely source for such property other than the violation
       ofthis subchapter or subchapter II.

21 U.S.C. § 853(d).

       Here, the evidence at trial established beyond a reasonable doubt—and certainly by a

preponderance of the evidence—^that the funds kept in the hotel room safe were proceeds

generated by Defendant and his co-conspirator and co-defendant, Dominic Daniels

("Daniels"), from the sale to drug traffickers in the Buffalo area of wholesale quantities of

cocaine obtained from Ricardo Vega("Vega"). The credible evidence established that Room

#113 at the Comfort Inn and Suites Buffalo Airport Hotel located at 901 Dick Road in

Cheektowaga, New York, was Defendant's and Daniels' base of operations for their cocaine

conspiracy. Indeed, Defendant admitted to Special Agents Christopher Wisniewski and




                                             -3
Thomas Webb that the money kept in the safe in Room #113 was proceeds ofthe sales ofthe

9 kilograms of cocaine that Defendant had received on May 14,2017, from Vega.

      In opposition to the Government's motion. Defendant acknowledges that Defendant

admitted that the moneys in the safe were paid to him in exchange for the cocaine he was

fronted by Vega. (Dkt. 257 at 8). Nonetheless, Defendant contends that the Court should

view "this 'admission with skepticism.'" {Id.). The Court disagrees. Rather, the Court

viewed the testimony ofAgents Webb and Wisniewski as credible, and furthermore,the Court

believes that Defendant's admissions accurately portrayed his role in the cocaine conspiracy.

Defendant's admissions were corroborated by other evidence introduced at the trial, including

Defendant's travelling to Texas in January 2017 using an alias, the evidence of Defendant's

involvement with cocaine trafficking at a Pilot truck stop in Erie, Pennsylvania in December

2016, and the evidence ofdrug trafficking seized from the storage locker rented by Defendant

at Life Storage located at 1275 Sheridan Drive in Tonawanda, New York.

      The Court acknowledges that the jury did not find Defendant accountable for the 9

kilograms of cocaine that he identified to Agents Webb and Wisniewski, but the Court easily

concludes that the preponderance ofthe evidence establishes that Defendant received exactly

that amount of cocaine on May 14, 2017, from an unknown Mexican male who Defendant

met at a Red RoofInn in Lancaster, New York, according to a prearranged plan with Vega.

      The rebuttable presumption of21 U.S.C. § 853(d)further supports the conclusion that

the funds seized from the hotel safe are forfeitable. The credible evidence establishes by a




                                            -4-
preponderance ofthe evidence that the moneys were possessed by Defendant, that the moneys

were aequired by him during the eharged conspiracy, and that Defendant had no likely source

for the money other than the coeaine conspiraey. (See, e.g., Dkt. 255-1 at ][ 17 ("While

LUCAS was on supervised release in 2013 and then again in 2015 through 2017, LUCAS

failed to find stable employment.")). But the presumption is not even necessary, beeause the

evidence plainly demonstrates that the moneys seized from the hotel safe were proceeds of

Defendant's cocaine conspiracy.

      Because the Court concludes that the moneys are forfeitable pursuant to 21 U.S.C.

§ 853(a)(1), it need not and does not reach the Government's alternative argument that the

moneys are forfeitable pursuant to § 853(a)(2).

      Accordingly, the Government's motion for a preliminary order offorfeiture (Dkt. 255)

is granted. The Government is directed to s         proposed order to the Court.

      SO ORDERED.


                                         ELIZAWH A.
                                          Jnited^ates District Judge
Dated: September 13, 2019
       Rochester, New York




                                              -5-
